 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL RICHARDSON,                                No. 2:17-cv-01838 JAM AC (PS)
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    XAVIER BECERRA,
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se, and the case was accordingly referred to the

18   Magistrate Judge by Local Rule 302(c)(21). There were initially two defendants in this case:

19   Jefferson Sessions, in his official capacity, and Xavier Becerra, in his official capacity. Plaintiff

20   has voluntarily dismissed his claims against Jefferson Sessions pursuant to Fed. R. Civ. P. 41

21   (a)(1)(A). ECF No. 17, 21. The court previously granted a partial motion to dismiss from

22   remaining defendant Becerra, dismissing Claims 6 through 9 of plaintiff’s complaint without

23   leave to amend. ECF No. 24, 34. Now before the court is Becerra’s motion for judgment on the

24   pleadings on the remaining claims (ECF No. 37). Plaintiff has opposed Becerra’s motion (ECF

25   No. 40). Defendant replied. (ECF No. 43). Based on a review of the briefing and the relevant

26   law, the court should GRANT defendant’s motion for judgment on the pleadings (ECF No. 37).

27   ////

28   ////
                                                        1
 1                                          I. BACKGROUND
 2           A.      Allegations of the Complaint
 3           Plaintiff filed his complaint on September 5, 2017. ECF No. 1. The complaint states that
 4   this case is being brought as an “as applied challenge to the constitutionality” of several sex
 5   offender registration and notification laws. Id. at 1. The content of plaintiff’s complaint, as
 6   applicable to the remaining defendant, indicates that he challenges three California state laws: (1)
 7   The Sex Offenders Registration Act (SORA, Cal. Penal Code §§ 290-290.24), which requires
 8   convicted sex offenders to register with local law enforcement; (2) Megan’s Law (Cal. Penal
 9   Code § 290.46), which requires the California Department of Justice to post on the internet
10   certain information about convicted sex offenders; and (3) Jessica’s Law (Cal. Penal Code §
11   3003.5), which restricts where sex offenders may reside while they are on parole. Plaintiff
12   ultimately dropped his challenge to Jessica’s Law. ECF No. 24 at 2, n. 1. Plaintiff also
13   challenges unnamed local ordinances implemented as a result of SORA and Megan’s Law.
14           Plaintiff asserts that he was convicted of attempted lewd conduct with a minor and
15   sending harmful material to a minor, and child molestation, as a result of conduct that occurred in
16   2004. ECF No. 1 at 12-13. Plaintiff was sentenced in June of 2006. Id. at 56. He completed a
17   prison sentence and parole supervision, and asserts that he has been a law-abiding citizen since
18   his release. Id. at 13.
19           B.      The Claims
20           Plaintiff’s 92-page complaint brings nine claims: (1) “Right to Reputation;” (2) “Right to
21   Equal Protection;” (3) Right to Travel and Association and Unconstitutionally Vague;” (4) “Right
22   to be free from Unreasonable, Arbitrary, and Oppressive Official Action;” (5) “Substantive Due
23   Process;” (6) “Ex Post Facto;” (7) “Separation of Powers Doctrine and Bill of Attainder;” (8)
24   “Cruel and Unusual Punishment;” and (9) “Involuntary Servitude.” Claims Six through Nine
25   have been dismissed; Claims One through Five remain. ECF No. 24 at 19.
26                       II. MOTION FOR JUDGMENT ON THE PLEADINGS
27           Remaining defendant Becerra moves for judgment on the pleadings as to plaintiff’s causes
28   of action one through five, pursuant to Fed. R. Civ. P. 12(c). ECF No. 37. Defendant argues (1)
                                                        2
 1   that plaintiff has dropped his challenge to Jessica’s law; (2) that plaintiff’s first and fifth claims
 2   alleging substantive due process violations fail to state claims upon which relief can be granted;
 3   (3) plaintiff’s first claim for right of publicity fails to state a claim to the extent it alleges violation
 4   of procedural due process; (4) plaintiff’s second claim for violation of the equal protection clause
 5   fails to state a claim upon which relief can be granted; (5) plaintiff’s third claim for “right to
 6   travel and association and unconstitutionally vague” fails to state a claim upon which relief can be
 7   granted; (6) plaintiff’s fourth claim for “right to be free from unreasonable, arbitrary, and
 8   oppressive official action” fails to state a claim up on which relief can be granted; and (7) this
 9   court lacks subject matter jurisdiction to adjudicate claims one through five against Becerra to the
10   extent they challenge federal laws or local ordinances. ECF No. 37 at 14-23. Plaintiff opposes
11   the motion. ECF No. 40.1
12           A.      Judgment on Pleadings Standard: Fed. R. Civ. P. 12(c)
13           Under Federal Rule of Civil Procedure 12(c), “[a]fter the pleadings are closed—but early
14   enough not to delay trial—a party may move for judgment on the pleadings.” Fed. R. Civ. P.
15   12(c). In a 12(c) motion, the court “assume[s] that the facts that [plaintiff] alleges are true.”
16   Jackson v. Barnes, 749 F.3d 755, 763 (9th Cir. 2014) (citing United States ex rel. Cafasso v. Gen.
17   Dynamics C4 Sys., 637 F.3d 1047, 1053 (9th Cir. 2011)). “Judgment on the pleadings is properly
18   granted when [, accepting all factual allegations in the complaint as true,] there is no issue of
19   material fact in dispute, and the moving party is entitled to judgment as a matter of law.” Chavez
20   v. United States, 683 F.3d 1102, 1108–09 (9th Cir. 2012) (quoting Fleming v. Pickard, 581 F.3d
21   922, 925 (9th Cir. 2009)).
22           Where, as here, the 12(c) motion is based upon defendant’s assertion that the complaint
23   fails to state a claim, the court’s analysis “is ‘substantially identical’ to analysis under Rule 12(b)
24   (6) because, under both rules, “a court must determine whether the facts alleged in the complaint,
25
     1
26     Plaintiff filed a 640-page request for judicial notice of “adjudicative facts and reports.” ECF
     No. 41 at 2. Because the court’s review under Rule 12(c) is limited to the allegations of the
27   complaint in light of the law, there is no need to consider whether these documents are
     appropriate for judicial notice. As discussed in detail herein, the claims at issue are each legally
28   deficient on their face, and cannot be saved by any particular set of facts.
                                                         3
 1   taken as true, entitle the plaintiff to a legal remedy.” Chavez, 683 F.3d at 1108. Under that
 2   standard, to survive dismissal, the complaint must contain more than a “formulaic recitation of
 3   the elements of a cause of action;” it must contain factual allegations sufficient to “raise a right to
 4   relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).
 5   “The pleading must contain something more ... than ... a statement of facts that merely creates a
 6   suspicion [of] a legally cognizable right of action.” Id., quoting 5 C. Wright & A. Miller, Federal
 7   Practice and Procedure 1216, pp. 235–236 (3d ed.2004). “[A] complaint must contain sufficient
 8   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.” Ashcroft v.
 9   Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial
10   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
11   inference that the defendant is liable for the misconduct alleged.” Id.
12           The court must accept as true the allegations of the complaint. Jackson, 749 F.3d at 763
13   (in a motion for judgment on the pleadings, the court must “assume that the facts that [plaintiff]
14   alleges are true”). However, the court need not accept legal conclusions “cast in the form of
15   factual allegations.” Western Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981), cert.
16   denied, 454 U.S. 1031 (1981). The court also construes the complaint in the light most favorable
17   to the plaintiff, as the party opposing the motion, and it resolves all doubts in the plaintiff's favor.
18   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). The court will “presume that general
19   allegations embrace those specific facts that are necessary to support the claim.” National
20   Organization for Women, Inc. v. Scheidler, 510 U.S. 249, 256 (1994) (quoting Lujan v.
21   Defenders of Wildlife, 504 U.S. 555, 561 (1992)).
22           B.      Previously Adjudicated Issues
23           As a preliminary matter, to the extent Claims One through Five implicate federal statutes
24   and unspecified local ordinances, this court lacks subject matter jurisdiction and the claims must
25   be dismissed without leave to amend. This issue has already been adjudicated with respect to
26   Claims Six through Nine. ECF No. 24 at 6-8. The analysis as to the remaining claims is
27   identical, and defendant’s motion must be granted as to federal/local laws.
28   ////
                                                         4
 1          To the extent Claims One through Five implicate Jessica’s Law, plaintiff has already
 2   formally abandoned those claims. ECF No. 24 at 2, n. 1. His abandonment applies fully to this
 3   case, including Claims One through Five. For this reason, defendant’s motion must be granted as
 4   to claims involving Jessica’s Law.
 5          C.      Claims One and Five Fail to State Claims for Relief on a Substantive Due Process
 6                  Theory
 7          Plaintiff’s allegations in his first cause of action that Megan’s Law violates his substantive
 8   “right of reputation” (ECF No. 1 at 49), and his fifth cause of action asserting that SORA and
 9   Megan’s Law violate his substantive Due Process rights (id.), both fail as a matter of law because
10   Megan’s Law and SORA are subject to, and pass, rational basis review. To state any due process
11   claim, plaintiff must allege that “a state actor deprived [him] of a constitutionally protected life,
12   liberty, or property interest.” Shanks v. Dressel, 540 F.3d 1082, 1087 (9th Cir. 2008). The
13   substantive due process doctrine “forbids the government from depriving a person of life, liberty,
14   or property in such a way that ‘shocks the conscience’ or ‘interferes with rights implicit in the
15   concept of ordered liberty.’” Nunez v. City of Los Angeles, 147 F.3d 867, 871 (9th Cir. 1998)
16   (quoting Rochin v. California, 342 U.S. 165, 172 (1952)). To state a claim for violation of
17   procedural due process, plaintiff must allege: (1) a deprivation of a constitutionally protected
18   liberty or property interest, and (2) a denial of adequate procedural protections. Kildare v. Saenz,
19   325 F.3d 1078, 1085 (9th Cir.2003).
20          “Substantive due process cases typically apply strict scrutiny in the case of a fundamental
21   right and rational basis review in all other cases.” Witt v. Dep’t of Air Force, 527 F.3d 806, 817
22   (9th Cir. 2008). “The Ninth Circuit has repeatedly recognized that individuals convicted of
23   serious sex offenses do not have a fundamental right to be free from sex offender registration and
24   notification requirements. Nor is there any fundamental right for a convicted sex offender to
25   avoid publicity . . . or the transmission of accurate information regarding such conviction or
26   registration to authorities in a foreign country to which such individual wishes to travel.” Doe v.
27   Kerry, No. 16-CV-0654-PJH, 2016 WL 5339804, at *21 (N.D. Cal. Sept. 23, 2016) (internal
28   citations omitted); United States v. Juvenile Male, 670 F.3d 999, 1012 (9th Cir. 2012)
                                                         5
 1   (“individuals convicted of serious sex offenses do not have a fundamental right to be free from
 2   sex offender registration requirements[.]”). Accordingly, rational basis review governs plaintiff’s
 3   challenges to SORA and Megan’s Law.
 4          With respect to a substantive due process claim, rational basis review requires a
 5   challenged statute to bear only a “reasonable relation to a legitimate state interest.” Washington
 6   v. Glucksberg, 521 U.S. 702, 722 (1997). The Ninth Circuit has repeatedly found that sex
 7   offender registration and notification provisions are rationally related to legitimate government
 8   purposes. See, e.g., Juvenile Male, 670 F.3d at 1009); Doe v. Tandeske, 361 F.3d 594, 596 (9th
 9   Cir. 2004); Litmon v. Harris, 768 F.3d 1237, 1241 (9th Cir. 2014). This line of precedent
10   compels the conclusion that Megan’s Law and SORA survive rational basis review and do not
11   violate plaintiff’s substantive right to reputation, or any other substantive due process right. For
12   this reason, judgement must be entered for defendant on plaintiff’s first and fifth causes of action.
13          D.      Claim One Fails to State a Claim for Relief on Procedural Due Process Grounds
14          It is not at all clear that plaintiff’s first cause of action presents a procedural due process
15   claim involving the right to reputation. However, to the extent such a claim is alleged the claim
16   cannot survive. A procedural due process claim requires that (1) “there exists a liberty or
17   property interest which has been interfered with by the State;” and (2) a lack of constitutionally
18   sufficient procedures attendant to the deprivation at hand. Juvenile Male, 670 F.3d at 1013.
19   Plaintiff’s claim satisfies neither element.
20          First, the Supreme Court has explicitly held that a “mere injury to reputation, even if
21   defamatory, does not constitute the deprivation of a liberty interest.” Connecticut Dep’t of Pub.
22   Safety v. Doe, 538 U.S. 1, 6–7 (2003). Plaintiff therefore cannot establish a violation of
23   procedural due process on the grounds that SORA or Megan’s Law negatively impacts his
24   reputation, as alleged.
25          Second, the Supreme Court held in Connecticut v. Doe that due process does not require
26   the state to provide former offenders with a hearing regarding current dangerousness prior to their
27   inclusion on the state’s publicly disseminated sex offender registry. Id. at 4, 6. Because
28   Connecticut’s registry requirements and associated public disclosure of registrant information
                                                         6
 1   hinged on “an offender’s conviction alone,” due process does not require that the offender be
 2   afforded an opportunity to prove something that is not material to the statutory scheme, i.e., his
 3   current dangerousness or lack thereof. Id. at 4, 7. Because plaintiff’s inclusion on the California
 4   registry turns on the fact of his past convictions, due process does not require an opportunity to
 5   contest dangerousness or any of the facts or circumstances of his crimes. The opportunity to
 6   dispute commission of the offenses was provided at trial, where the full panoply of due process
 7   protections was provided.
 8          For these reasons, any procedural due process claim fails as a matter of law. Defendant is
 9   entitled to judgment on the pleadings.
10          E.      Claim Two Fails to State a Claim for Relief on Equal Protection Grounds
11          Claim Two alleges that plaintiff has suffered discrimination in violation of the Equal
12   Protection Clause of the Fourteenth Amendment under Megan’s Law and SORA. Plaintiff
13   contends that the law irrationally discriminates against sex offenders in comparison to other types
14   of felons. ECF No. 1 at 22. Plaintiff’s allegations do not state a claim for relief.
15          “The Equal Protection Clause of the Fourteenth Amendment commands that no State shall
16   ‘deny to any person within its jurisdiction the equal protection of the laws,’ which is essentially a
17   direction that all persons similarly situated should be treated alike.” City of Cleburne v. Cleburne
18   Living Ctr., 473 U.S. 432, 439 (1985) (citing Plyler v. Doe, 457 U.S. 202, 216 (1982)). To state a
19   claim for a violation of the Equal Protection Clause, a plaintiff must show that the defendants
20   acted with an intent or purpose to discriminate against the plaintiff based upon membership in a
21   protected class.’” Furnace v. Sullivan, 705 F.3d 1021, 1030 (9th Cir. 2013) (quoting Barren v.
22   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)). Alternatively, plaintiff can show “that [he] has
23   been intentionally treated differently from others similarly situated and that there is no rational
24   basis for the difference in treatment.” Village of Willowbrook v. Olech, 528 U.S. 562, 564
25   (2000) (citations omitted). “Similarly situated” persons are those “who are in all relevant respects
26   alike.” Nordlinger v. Hahn, 505 U.S. 1, 10 (1992) (citations omitted). The rationale is that
27   “[w]hen those who appear similarly situated are nevertheless treated differently, the Equal
28   Protection Clause requires at least a rational reason for the difference, to ensure that all persons
                                                        7
 1   subject to legislation or regulation are indeed being ‘treated alike, under like circumstances and
 2   conditions.’” Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 602 (2008).
 3          Sex offenders are not a protected class, and the Ninth Circuit has held that sex offenders
 4   do not have a fundamental right to be free from registration requirements. Accordingly, rational
 5   basis review applies. Village of Willowbrook, 528 U.S. at 564; Juvenile Male, 670 F.3d at 1009
 6   (“We have previously rejected the argument that sex offenders are a suspect or protected class.”)
 7   Furthermore, persons who have been convicted of serious sex offenses do not have a fundamental
 8   right to be free from registration and notification statutes. Tandeske, 361 F.3d at 597. In
 9   evaluating California’s Megan’s Law for validity under the Constitution’s Ex Post Facto clause,
10   the Ninth Circuit concluded that the California legislature’s purpose in passing Megan’s Law was
11   to protect the public by disclosing truthful information, not to punish sex offenders. Hatton v.
12   Bonner, 356 F.3d 955, 967 (9th Cir. 2003) (holding that California’s sex offender registration
13   scheme does not violate the Ex Post Facto Clause). Likewise, the Ninth Circuit has expressly
14   held that sex offender registration laws analogous to California’s SORA are grounded in public
15   safety concerns and pass rational basis review. Tandeske, 361 F.3d at 597. Public safety
16   provides a rational basis for California’s Megan’s Law and SORA. See, e.g., James v. Gastello,
17   No. 17-cv-1570-H (NLS), 2018 WL 3546312, at *8 (S.D. Cal. July 24, 2018), report and
18   recommendation adopted, No. 3:17-CV-01570-H-NLS, 2018 WL 6018030 (S.D. Cal. Nov. 16,
19   2018). Because the law is clear on these points, plaintiff’s second cause of action cannot state a
20   claim and defendant is entitled to judgment on the pleadings.
21          F.      Claim Three Fails to State a Claim for Relief on Right to Travel or Vagueness
22                  Grounds
23          Plaintiff’s third claim does not implicate Megan’s Law or SORA, the only two laws
24   remaining at issue in this case. See ECF No. 1 at 29-39. The thrust of plaintiff’s claim is that the
25   statutory requirements have been rendered impermissibly vague by the plethora of local rules and
26   regulations that apply to registrants. Id. This amounts to an attack on the (unspecified) local
27   rules and ordinances. As discussed above, this court has already held that plaintiff may not
28   pursue relief from defendant Becerra related to the application of local ordinances. ECF No. 24
                                                       8
 1   at 6-8. The court has previously rejected plaintiff’s theory that the California Attorney General is
 2   responsible for the ways that local governments implement SORNA. Id.
 3          Even if the court were to interpret plaintiff’s third cause of action as implicating SORA
 4   and/or Megan’s Law, the claim cannot withstand defendant’s motion. Neither SORA nor
 5   Megan’s Law is vague on its face, and neither law implicates plaintiff’s right to travel. “To pass
 6   constitutional muster against a vagueness attack, a statute must give a person of ordinary
 7   intelligence adequate notice of the conduct it proscribes.” United States v. 594,464 Pounds of
 8   Salmon, 871 F.2d 824, 829 (9th Cir.1989). Megan’s Law does not proscribe any particular
 9   conduct; it requires the Department of Justice to publish plaintiff’s registration information on the
10   Internet. See Cal. Pen. Code §290.46. SORA sets forth specific events triggering plaintiff’s
11   obligation to register with local law enforcement (see id. at §§ 290(a) (general registration
12   requirement), 290.009 (registration for university students), 290.12 (annual registration update)).
13   These provisions provide adequate notice to plaintiff, and plaintiff does not directly contend
14   otherwise.
15          Neither SORA nor Megan’s Law impedes plaintiff’s right to travel. Megan’s Law makes
16   specified information about sex offenders public; it does not purport to restrict registrants’ ability
17   to travel. See Cal. Pen Code §290.46. While SORA does require plaintiff to register as a sex
18   offender with local law enforcement, the Ninth Circuit has made clear that minor burdens
19   impacting interstate travel do not violate the right to travel. See Miller v. Reed, 176 F.3d 1202,
20   1205 (9th Cir. 1999). Similar registration laws have been held constitutional with respect to the
21   right to travel. See, e.g., United States v. Benevento, 633 F. Supp. 2d 1170, 1186 (D. Nev. 2009).
22   Plaintiff cannot state a claim that would entitle him to relief on grounds that SORA or Megan’s
23   Law are unconstitutionally vague or violate his right to travel. Defendant is therefore entitled to
24   judgment on Claim Three.
25          G.      Claim Four Fails to State a Claim for Relief Regarding Official Action
26          Defendant argues that plaintiff’s fourth cause of action, violation of the right to be free
27   from unreasonable, arbitrary, and oppressive official action (ECF No. 1 at 39-48), is merely a
28   reiteration of plaintiff’s substantive due process claim (Claims One and Five). ECF No. 37 at 22-
                                                        9
 1   23. Upon careful review of the complaint, the court must agree. Plaintiff contends in Claim Four
 2   that the sex offender registration laws, including Megan’s Law and SORA, are unreasonable and
 3   arbitrary, and do not serve any legitimate interest of the state. ECF No. 1 at 29. Plaintiff argues
 4   there is no rational basis for these laws. Id. at 41. As discussed above, the court disagrees.
 5   Plaintiff’s fourth cause of action fails as a matter of law, for the reasons explained above
 6   regarding Claims one and Five. Defendant is entitled to judgment on the pleadings.
 7                                          III. CONCLUSION
 8          Based on the discussion above, IT IS HEREBY RECOMMENDED that defendant’s
 9   motion for judgment on the pleadings as to plaintiff’s First, Second, Third, Fourth and Fifth
10   causes of action (ECF No. 37) be GRANTED. Because granting this motion disposes of all
11   remaining claims against the only remaining defendant, it is further recommended that this case
12   be CLOSED.
13          These findings and recommendations are submitted to the United States District Judge
14   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)
15   days after being served with these findings and recommendations, any party may file written
16   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
17   Findings and Recommendations.” Local Rule 304(d). Failure to file objections within the
18   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
19   F.2d 1153 (9th Cir. 1991).
20   DATED: January 31, 2019
21

22

23

24

25

26

27

28
                                                       10
